Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Klawitter publication wherein it discloses a power control method, comprising: 
detecting a first traveling state of a vehicle (see Figs. 1 - 2 and 5, and ¶0033, electrically assisted push-type scooter, Klawitter suggests a speed signal sensor that derives a "Phase 1… maximum achievable speed with electrical support"); 
determining according to the first traveling state of the vehicle that the vehicle obtains an assisting power from outside of the vehicle (see Figs. 1 - 2 and 5, and ¶0033, electrically assisted push-type scooter, Klawitter suggests an assisting power from outside of the vehicle when user pushes off and applies a physical propulsion thrust / force from a standing start); 
determining a second traveling state of the vehicle resulting from the assisting 10power from the outside.  (See Figs. 1 - 2 and 5, and ¶0033, electrically assisted push-type scooter, Klawitter suggests a speed signal sensor that derives a "Phase II - push off while driving"). 
Then, Corno’s publication is introduced to combine with Klawitter’s electric motor-assisted scooter to cure the deficiencies Klawitter has in teaching, or suggesting the claimed invention wherein it controls, according to the second traveling state, the vehicle to generate a first compensation power configured to compensate for a power for traveling of the vehicle; and 
controls the vehicle to travel based on the first compensation 15power.


While Klawitter discusses vehicle control methods when the vehicle generates a first compensation power, Corno further teaches a control method wherein controlling, according to the second traveling state, the vehicle generates a first compensation power configured to compensate for a power for the traveling of the vehicle (see Figs. 1 - 4, and ¶0037 - ¶0043, " module 7 for controlling the motor driving torque T′ comprises a module 11 generating the reference speed vref and a module 12 controlling the vehicle speed by a closed loop… reference speed vref plot can be selected in several different ways... reference speed... can change as a function of the effective conditions encountered by the vehicle during its motion"); and controlling the vehicle to travel based on the generated first compensation 15power.  (See Figs. 1 - 4, and ¶0037 - ¶0043.)
However, the prior art does not teach, or suggest every element of independent claims 1, 24, and 26. As such, a person skilled in the art would not modify Klawitter in view of Corno, or any other combination thereof, to provide the method wherein controlling the vehicle to travel based on the first compensation power comprises:
controlling the vehicle to perform decelerated traveling based on the first compensation power, and when the decelerated traveling meets a power stop condition, controlling the vehicle to stop generating the first compensation power, wherein an initial velocity for the decelerated traveling is a traveling velocity during a period when the vehicle obtains the assisting power from the outside, and the decelerated traveling comprises uniformly decelerated traveling and non-uniformly decelerated traveling,
wherein the power stop condition comprises at least one of:
a traveling time reaches a predetermined duration; or
a traveling mileage reaches a predetermined mileage,
wherein the first compensation power maintains the vehicle to decelerate according to a specific negative acceleration.  Emphasis added.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein controlling the vehicle to travel based on the first compensation power comprises:
controlling the vehicle to perform decelerated traveling based on the first compensation power, and when the decelerated traveling meets a power stop condition, controlling the vehicle to stop generating the first compensation power, wherein an initial velocity for the decelerated traveling is a traveling velocity during a period when the vehicle obtains the assisting power from the outside, and the decelerated traveling comprises uniformly decelerated traveling and non-uniformly decelerated traveling,
wherein the power stop condition comprises at least one of:
a traveling time reaches a predetermined duration; or
a traveling mileage reaches a predetermined mileage,
wherein the first compensation power maintains the vehicle to decelerate according to a specific negative acceleration.
In particular, the prior art is silent in teaching, or suggesting a method for controlling the vehicle to perform decelerated traveling based on the first compensation power, wand when then decelerated traveling meets a power stop condition, controlling the vehicle to stop generating the first compensation power, wherein an initial velocity for the decelerated traveling is a traveling velocity during a period when the vehicle obtains the power from the outside, and the decelerated traveling comprises uniformly decelerated traveling and non-uniformly decelerated traveling.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                          

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661